Name: 81/1063/EEC: Council Decision of 15 December 1981 on the conclusion of a Community-COST Concertation Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68ter)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D106381/1063/EEC: Council Decision of 15 December 1981 on the conclusion of a Community-COST Concertation Agreement on a concerted action project in the field of treatment and use of sewage sludge (COST Project 68ter) Official Journal L 388 , 31/12/1981 P. 0037+++++( 1 ) OJ NO L 101 , 11 . 4 . 1981 , P . 1 . COUNCIL DECISION OF 15 DECEMBER 1981 ON THE CONCLUSION OF A COMMUNITY - COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE ( COST PROJECT 68TER ) ( 81/1063/EEC )$$ THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/213/EEC OF 3 MARCH 1981 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF ENVIRONMENT ( ENVIRONMENTAL PROTECTION AND CLIMATOLOGY ) - INDIRECT AND CONCERTED ACTIONS - ( 1981 TO 1985 ) ( 1 ) , AND IN PARTICULAR ARTICLE 8 ( 1 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 8 ( 2 ) OF DECISION 81/213 / EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH CERTAIN NON-MEMBER STATES PARTICIPATING IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WHOLLY OR PARTLY WITH THIS PROGRAMME ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY-COST CONCERTATION AGREEMENT ON A CONCERTED ACTION PROJECT IN THE FIELD OF TREATMENT AND USE OF SEWAGE SLUDGE ( COST PROJECT 68TER ) IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED HERETO . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 15 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT D . HOWELL